Case 1:18-cr-00262-VEC Document 82 Filed 06/23/21 Page 1 of 2
         Case 1:18-cr-00262-VEC Document 82 Filed 06/23/21 Page 2 of 2

        Finally, while the parties remain available to appear as scheduled on July 2, 2021, to the
extent the Court wishes to adjourn this conference, the Government respectfully requests, with the
consent of defense counsel, that the Court exclude time under the Speedy Trial Act, 18 U.S.C. §
3161(7)(A), until the date of the next status conference, so that defense counsel can continue to
review the discovery material and contemplate potential motions and prepare for a possible trial,
and due to the COVID-19 pandemic. If the Court adjourns the upcoming status conference, the
parties will prepare by the next conference date to either inform that Court that dispositions are
imminent or to propose a pre-trial motion schedule and potential trial calendar.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                             By:    /s/ Jason A. Richman
                                                    Jason A. Richman
                                                    Benjamin Woodside Schrier
                                                    Kyle Wirshba
                                                    Assistant United States Attorneys
                                                    (212) 637-1062 / 2589 / 2493


cc:    Margaret M. Shalley, Esq. and Donald Yanella, Esq. (by ECF)
